&JS 44 (Rev. 12/07)

by local rules of court. This form, approved by the Judicial Conference of the United
(SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

the civil docket sheet.

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor Seppleineit the filing and service of pleadings or other papers as required by law, except as provided

tates in September 1974, is required for the use of the Clerk of Court for the purpose of initiating

 

I. (a) PLAINTIFFS

Darryl Sherrod

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorney’s (Firm Name, Address, and Tele
. Shaw, Shaw Cowart,

Ethan

LLP. 1609

Texas

hone Number) .
Shoal Creek Boulevard, Suite

100, Austin, Texas 78701, (512) 499-8900, elshaw@shawcowart.com

DEFENDANTS

Services, Inc.

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Melton Truck Lines, Inc. and Liberty Truck and Trailer

Oklahoma

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

Larry D. Warren, Naman Howell Smith & Lee, 10001 Reunion Place,
Suite 600, San Antonio, Texas 78216, (210) 731-6350,
lwarren@namanhowell.com

 

II. BASIS OF JURISDICTION

(Place an “X” in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

O11 US. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State al © 1 Incorporated or Principal Place go4 04
of Business In This State
2 US. Government M4 Diversity Citizen of Another State OG 2 WW 2 Incorporated and Principal Place aos @5
Detendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation 06 O86
Foreign Country
IV. NAT x Onl

   
 

SONTRA'

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excl. Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

__ REAL PROPERTY

0) 210 Land Condemnation

C1 220 Foreclosure

C1 230 Rent Lease & Ejectment

O 240 Torts to Land

©) 245 Tort Product Liability

© 290 All Other Real Property

OO 00000

oO8O00 a

   

Q @g OOF OO

 

URE OF SUIT (Place an “x” in One Bo:

a
aq
a
a
ia)
aq
x
a
qa

   
 

PERSONAL INJURY

310 Airplane

315 Airplane Product
Liability

320 Assault, Libel &
Slander

330 Federal Employers’
Liability

340 Marine

345 Marine Product
Liability

350 Motor Vehicle

355 Motor Vehicle
Product Liability

360 Other Personal
Inj

441 Voting

442 Employment

443 Housing/
Accommodations

444 Welfare

445 Amer. w/Disabilities -
Employment

446 Amer. w/Disabilities -
Other

440 Other Civil Rights

PERSONAL INJURY
362 Personal Injury -
Med. Malpractice
© 365 Personal Injury -
Product Liability
1 368 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY
370 Other Fraud
371 Truth in Lending
380 Other Personal
Property Damage
385 Property Damage
Product Liability

a

aq
a
q
a

PRISONER PETITION

510 Motions to Vacate
Sentence

Habeas Corpus:

530 General

535 Death Penalty

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

    

  

 

0 610 Agriculture

O 620 Other Food & Drug

C1 625 Drug Related Seizure
of Property 21 USC 881

0 630 Liquor Laws

0 640 RR. & Truck

(1 650 Airline Regs.

1 660 Occupational
Safety/Health

0 710 Fair Labor Standards
Act

(1 720 Labor/Mgmt. Relations

0 730 Labor/Mgmt.Reporting
& Disclosure Act

0 740 Railway Labor Act

1 790 Other Labor Litigation

0 791 Empl. Ret. Inc.
Security Act

      

   

   

IMMIGRATION
0 462 Naturalization Application
01 463 Habeas Corpus -
Alien Detainee
(1 465 Other Immigration
Actions

 

( 422 Appeal 28 USC 158
0 423 Withdrawal
28 USC 157

ROPERT
0 820 Copyrights
1 830 Patent
O 840 Trademark

 

861

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g

 

870 Taxes (U.S. Plaintiff
or Defendant)

871 IRS—Third Party
26 USC 7609

 

   

O OOO0000 OF O0O00 O00000

Qo

400 State Reapportionment
410 Antitrust
430 Banks and Banking
450 Commerce
460 Deportation
470 Racketeer Influenced and
Corrupt Organizations
480 Consumer Credit
490 Cable/Sat TV
810 Selective Service
850 Securities/Commodities/
Exchange
875 Customer Challenge
12 USC 3410
890 Other Statutory Actions
891 Agricultural Acts
892 Economic Stabilization Act
893 Environmental Matters
894 Energy Allocation Act
895 Freedom of Information
Act
900Appeal of Fee Determination
Under Equal Access
to Justice
950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only) Ap eal fo District
11 Original 83 2 Removed from C1 3. Remanded from CO] 4 Reinstatedor 5 Tepstened fom O16 Multidistrict O 7 Se i ae
Proceeding State Court Appellate Court Reopened (ped fy) IStric Litigation Thdemen

 

VI. CAUSE OF ACTION

VIT. REQUESTED IN

 

CHECK IF THIS IS A CLASS ACTION

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. 81332

Brief description of cause:
Motor Vehicle Accident

CHECK YES only if demanded in complaint:

 

 

 

 

 

COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: MYes No
VIII. RELATED CASE(S) ; i
IF ANY Geemmancions)! apn DOCKET NUMBER
DATE 1) | A) EY OF RECORD
FOR OFFICE USE ONLY Te Se
RECEIPT # AMOUNT APPLYINGAFP JUDGE MAG. JUDGE

 
